DETAILED ACTION
The present application is being examined under the AIA  first to file provisions. This action is responsive to communication filed 4/12/2021, claims 1 – 20 are pending for examination. This action is non-final.
	Information Disclosure Statement
The Information Disclosure Statement (IDS) dated 6/18/2021 is herein reviewed by the Examiner.
Allowable Subject Matter
Claim 18 is rejected under Double Patenting, but comprises allowable subject matter. Claim 18 further depends from a rejected parent claim. If the subject matter of claim 18 were rewritten in independent form comprising the subject matter of all parent claims, and if a terminal disclaimer were filed, claim 18 would be in condition for allowance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 11,036,607 in view of Vander Broek (US 2015/0213631 A1) and further in view of Zhong et al. (US 2017/0093645 A1), hereinafter “Zhong”.
U.S. Patent No. 11,036,607 which are found to teach the limitations of the present claims.
Instant Application # 17/228,235
U.S. Patent No. 11,036,607
A method implemented by a computing device, the method comprising:
receiving, by the computing device, data describing operation of an online platform, the data including a plurality of metrics monitored automatically and without user intervention
12. A system comprising:
one or more processing units; and
computer-readable storage media storing instructions that, when executed by the one or more processing units, cause the system to perform operations comprising:

receiving data associated with a plurality of metrics being monitored in association with a platform;
generating, by the computing device, an operational visual that represents the data, the operational visual including a radar-based visual, the radar-based visual including a heatmap arranging the plurality of metrics and a node representing an initial state of the plurality of metrics
generating a first visual that represents the data, the first visual comprising a radar-based visual that renders a circular heatmap and an object representing the plurality of metrics within the circular heatmap, a distance of objects from a center of the circular heatmap being based on how respective metrics of the objects match observed historic data of the plurality of metrics;
rendering, by the computing device, the operational visual
generating a first visual that represents the data, the first visual comprising a radar-based visual that renders a circular heatmap and an object representing the plurality of metrics within the circular heatmap, a distance of objects from a center of the circular heatmap being based on how respective metrics of the objects match observed historic data of the plurality of metrics;
receiving, by the computing device, a user input selecting a future point in time
receiving user input that selects a section of the plurality of sections;
updating the operational visual, by the computing device, based on the predicted data, to represent the predicted future state of the online platform; and rendering, by the computing device, the updated operational visual.
identifying, based at least on the user input, a subset of the plurality of metrics related to the attribute associated with the selected section; and
updating the first visual to re-render the object within the circular heatmap based on the subset of the plurality of metrics.
2. The method of claim 1, wherein the user input is received via an interactive slider.  


3. The method of claim 1, wherein the operational visual includes an alternative visual that includes a plurality of sections and each section of the plurality of sections is associated with a KPI, wherein the each section of the plurality of sections is indicates a metric, 
4. The method of claim 1, wherein the plurality of metrics represent key performance indicators (KPIs).  




receiving, by the computing device, a user selection of a selected node; and 
rendering, by the computing device, a web diagram that overlays the operational visual to visualize a representation of values.  

receiving user input that selects a section of the plurality of sections;
identifying, based at least on the user input, a subset of the plurality of metrics related to the attribute associated with the selected section; and
updating the first visual to re-render the object within the circular heatmap based on the subset of the plurality of metrics. (from claim 12)
6. The method of claim 1, wherein the operational visual includes a tree map visual that includes a plurality of sections and each section of the plurality of sections is associated with an attribute used to compose one or more of the plurality of metrics.
generating a second visual that represents the data, the second visual comprising a tree map visual that includes a plurality of sections and each section of the plurality of sections being associated with an attribute used to compose one or more of the plurality of metrics; (from claim 1)
7. The method of claim 6, wherein at least one of a size or a color of a section of the plurality of sections indicates an amount of anomalous activity for the attribute associated with the section.  

11. The method of claim 1, wherein at least one of a size or a color of a section indicates an amount of anomalous activity for the attribute associated with the section.
8. The method of claim 1, wherein a location of the node on a radar- based visual signals anomalous activity associated with the plurality of metrics as the location of the node moves from a centrally located region of the radar-based visual towards a peripherally located region of the radar-based visual over time.
14. The system of claim 12, wherein a location of the object on the radar-based visual signals anomalous activity associated with the plurality of metrics as the location of the object moves from a centrally located region of the radar-based visual towards a peripherally located region of the radar-based visual over time.
9. The method of claim 1, wherein a location of the node on a radar- based visual signals normal activity associated with the plurality of metrics as the location of the node remains within a set of centrally located regions of the radar- based visual over time.  

15. The system of claim 12, wherein a location of the object on the radar-based visual signals normal activity associated with the plurality of metrics as the location of the object remains within a set of centrally located regions of the radar-based visual over time.

	U.S. Patent No. 11,036,607 fails to teach generating predicted data of a predicted future state of an online platform for one of more of a plurality of metrics at a future point in time, wherein each of a plurality of rendered sections are dynamically colored to indicate a performance with respect to a KPI and dynamically changes colors in real-time as user input is received, and receiving a node selection and U.S. Patent No. 11,036,607 further fails to teach a user input is a recognized gesture or utterance, a simulation setting being a traffic simulation setting, and a simulation setting being a future point in time.
	However, Vander Broek (US 2015/0213631 A1) teaches generating predicted data of a predicted future state of an online platform for one of more of a plurality of metrics at a future point in time (user may be presented within user controls, including a prediction control 1112 for predicting what a plot of network events for a specified future time period would look like, wherein the future time period data is extrapolated from current known information (Vander Broek Paragraph [0111])), wherein each of a plurality of rendered sections are dynamically colored to indicate a performance with respect to a metric and dynamically changes colors in real-time as user input is received (adjusting the scale of a color or the shading gradient of an event count to specific regions of the heat map to indicate a density value (Vander Broek Paragraphs [0096 – 0098]) visualizations update in real time (Vander Broek Paragraph [0092])), receiving a node selection and rendering a visualization as a representation of a relationship between a metric of the node selected as compared to other metric of the selected node  (user selecting control may include a baseline control which allows for the selection of a visualization of a particular section baselines for the comparison of actual numbers vs expected values (Vander Broek Paragraph [0111])), and user input being a recognized gesture or utterance (Vander Broek Paragraph [0083]), a simulation setting being a traffic simulation setting (extrapolating metadata about events to predict future time series data (Vander Broek Paragraph [0111]) wherein metadata includes network requests and responses (Vander Broek Paragraph [0044])), and of a simulation setting being a future point in time (Vander Broek Paragraph [0111]).
Vander Broek related to allowing for a dynamic visual display with color variation and value comparison and apply them to the teachings of U.S. Patent No. 11,036,607 for the purpose of providing the user with more interaction with data visualizations. One would be motivated as such as providing a user with interactions with the visualization system allows for a better understanding of performance and security of an enterprise system (Vander Broek Paragraphs [0045] and [0032]).
	U.S. Patent No. 11,036,607 and Vander Broek fail to teach of metrics being KPI values.
	However, in analogous art, Zhong teaches of metrics being KPI values (Key Performance Indicators (KPI’s) measure aspects of network performance and can be used to build visualizations (Zhong Paragraphs [0225] and [0230])).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Zhong related to using KPIs to generated visualizations and apply them to the teachings of U.S. Patent No. 11,036,607 Vander Broek for the purpose of using performance indicates to indicate health of a system. One would be motivated as such as visualizations generated as such can be particularly useful for monitoring or investigating service performance (Zhong Paragraph [0230]).
	Claims 10, 12, and 16 – 20 of the instant application recite subject matter similar to claims 1 – 9 above, and are rejected under the same rationale. 
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6 – 10, and 13 – 16 are rejected under 35 U.S.C. §103 as being unpatentable over Vander Broek (US 2015/0213631 A1) in view of Somaiya et al. (US 2015/0229546 A1), hereinafter “Somaiya”.
Regarding claim 1, Vander Broek teaches a method implemented by a computing device (Vander Broek Paragraphs [0113 – 0115]), the method comprising:
receiving, by the computing device, data describing operation of an online platform, the data including a plurality of metrics monitored automatically and without user intervention (collecting real-time series data produces by distributed data sources in a network (Vander Broek Paragraph [0052] and [0036 – 0037])); 
generating, by the computing device, an operational visual that represents the data, the operational visual including a heatmap arranging the plurality of metrics and (generating a heat map including a matrix of rows and columns comprising unique values such as events against time, wherein the heat map is generated as a visualization comprises the extracted data from the collected machine data (Vander Broek Paragraphs [0049] and [0065])) a node representing an initial state of the plurality of metrics (visualization rendered across a plurality of time buckets (nodes) each comprising data for a particular time range (Vander Broek Paragraph [0071]));
(Vander Broek Paragraph [0049]); 
receiving, by the computing device, a user input selecting a future point in time (user may manipulate and select controls (Vander Broek Paragraph [0110]) user may be presented within user controls, including a prediction control 1112 for predicting what a plot of network events for a specified future time period would look like (Vander Broek Paragraph [0111])); 
generating, by the computing device based at least on the user input, predicted data of a predicted future state of the online platform for one or more of the plurality of metrics at the future point in time (visualization is displayed comprising the future time periods and extrapolated data from present data for the particular point in time (Vander Broek Paragraph [0111]));
updating the operational visual, by the computing device, based on the predicted data, to represent the predicted future state of the online platform (dialog window is updated automatically in real time based on user input (Vander Broek Paragraph [0111] and [0092])); and 
rendering, by the computing device, the updated operational visual (Vander Broek Paragraph [0111] and [0092]).  
Vander Broek fails to teach of the visual including a radar-based visual.
However, in analogous art, Somaiya teaches of a radar-based visual (map is a radial map displaying data points a distance from the center (Somaiya Paragraphs [0037 – 0038] and Fig. 3)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Somaiya related to displaying data in a radial graph and apply them to the teachings of Vander Broek for the purpose of graphically displaying data in slices on a (Vander Broek Paragraph [0038]).


Regarding claim 2, Vander Broek and Somaiya teach the method of claim 1, wherein the user input is received via an interactive slider (Vander Broek Paragraph [0084]).  

Regarding claim 6, Vander Broek and Somaiya teach the method of claim 1, wherein the operational visual includes a tree map visual that includes a plurality of sections and each section of the plurality of sections is associated with an attribute used to compose one or more of the plurality of metrics (graphical representations may include tree maps which include multiple fields comprising metric changes such as data over time (Vander Broek Paragraph [0089])).  

Regarding claim 7, Vander Broek and Somaiya teach the method of claim 6, wherein at least one of a size or a color of a section of the plurality of sections indicates an amount of anomalous activity for the attribute associated with the section (buckets of session may be color coded to show the count of overlapping events in a time series (Vander Broek Paragraph [0084]) colors adjust with the increase or decrease of density of data (Vander Broek Paragraphs [0096])).  

Vander Broek and Somaiya teach the method of claim 1, wherein a location of the node on a radar-based visual signals anomalous activity associated with the plurality of metrics as the location of the node moves from a centrally located region of the radar-based visual towards a peripherally located region of the radar-based visual over time (such graphical representations allow a user to find potential anomalies within a field of values (Vander Broek Paragraph [0086]) wherein the anomalies metric is visualized by its deviation from an axis (Vander Broek Paragraph [0087]) map is a radial map displaying data points a distance from the center (Somaiya Paragraph [0037 – 0038] Fig. 3) inherits motivation to combine from respective parent claim.).  

Regarding claim 9, Vander Broek and Somaiya teach the method of claim 1, wherein a location of the node on a radar- based visual signals normal activity associated with the plurality of metrics as the location of the node remains within a set of centrally located regions of the radar- based visual over time (such graphical representations allow a user to find potential anomalies within a field of values (Vander Broek Paragraph [0086]) wherein the anomalies metric is visualized by its deviation from an axis (Vander Broek Paragraph [0087]) map is a radial map displaying data points a distance from the center (Somaiya Paragraph [0037 – 0038] Fig. 3) inherits motivation to combine from respective parent claim.).  

Regarding claim 10, Vander Broek teaches a system comprising: 
a data manager module implemented at least partially in hardware of a computing device (Vander Broek Paragraphs [0113 – 0115]) to receive data describing operation of an online platform, the data including a plurality of metrics monitored automatically and without user intervention collecting real-time series data produces by distributed data sources in a network (Vander Broek Paragraph [0052] and [0036 – 0037])); 
a visual manager module implemented at least partially in hardware of a computing device to generate an operational visual that represents the data, the operational visual including a heatmap arranging the plurality of metrics and (generating a heat map including a matrix of rows and columns comprising unique values such as events against time, wherein the heat map is generated as a visualization comprises the extracted data from the collected machine data (Vander Broek Paragraphs [0049] and [0065])) a node representing an initial state of the plurality of metrics (visualization rendered across a plurality of time buckets (nodes) each comprising data for a particular time range (Vander Broek Paragraph [0071])); 
a visual rendering module implemented at least partially in hardware of a computing device to render the operational visual (Vander Broek Paragraph [0049]); 
a user interface module implemented at least partially in hardware of a computing device to receive a user input selecting a simulation setting to apply to the operational visual (user may manipulate and select controls (Vander Broek Paragraph [0110]) user may be presented within user controls, including a prediction control 1112 for predicting what a plot of network events for a specified future time period would look like (Vander Broek Paragraph [0111])); 
a simulation manager module implemented at least partially in hardware of a computing device to generate based at least on the user input, simulated data of a simulated state of the online platform for one or more of the plurality of metrics under the simulation setting selected (visualization is displayed comprising the future time periods and extrapolated data from present data for the particular point in time (Vander Broek Paragraph [0111])); 
dialog window is updated automatically in real time based on user input (Vander Broek Paragraph [0111] and [0092])); and FIG. I PatentsDocket No.: IP-P3587US1 
88a visual re-rendering module implemented at least partially in hardware of a computing device to render the updated operational visual (Vander Broek Paragraph [0111] and [0092]).  
Vander Broek fails to teach of the visual including a radar-based visual.
However, in analogous art, Somaiya teaches of a radar-based visual (map is a radial map displaying data points a distance from the center (Somaiya Paragraphs [0037 – 0038] and Fig. 3)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Somaiya related to displaying data in a radial graph and apply them to the teachings of Vander Broek for the purpose of graphically displaying data in slices on a radial map. One would be motivated as such as this allows for the further distinguishing of data between each slice (Vander Broek Paragraph [0038]).
 
Regarding claim 13, Vander Broek and Somaiya teach the system of claim 10, wherein the user input is a recognized gesture or utterance (Vander Broek Paragraph [0083]).  

Regarding claim 14, Vander Broek and Somaiya teach the system of claim 10, wherein the simulation setting is a traffic simulation setting (extrapolating metadata about events to predict future time series data (Vander Broek Paragraph [0111]) wherein metadata includes network requests and responses (Vander Broek Paragraph [0044])).  

Regarding claim 15, Vander Broek and Somaiya teach the system of claim 10, wherein the simulation setting is a future point in time (Vander Broek Paragraph [0111]).  

Regarding claim 16, Vander Broek teaches a computer-readable storage media comprising instructions (Vander Broek Paragraphs [0113 – 0115]) that, when executed by one or more processing units, cause a system to perform operations comprising:
receiving data describing operation of an online platform, the data including a plurality of metrics monitored automatically and without user intervention (collecting real-time series data produces by distributed data sources in a network (Vander Broek Paragraph [0052] and [0036 – 0037])); 
generating an operational visual that represents the data, the operational visual including a heatmap arranging the plurality of metrics and (generating a heat map including a matrix of rows and columns comprising unique values such as events against time, wherein the heat map is generated as a visualization comprises the extracted data from the collected machine data (Vander Broek Paragraphs [0049] and [0065])) a node representing an initial state of the plurality of metrics (visualization rendered across a plurality of time buckets (nodes) each comprising data for a particular time range (Vander Broek Paragraph [0071]));
rendering the operational visual (Vander Broek Paragraph [0049]); 
user may manipulate and select controls (Vander Broek Paragraph [0110]) user may be presented within user controls, including a prediction control 1112 for predicting what a plot of network events for a specified future time period would look like (Vander Broek Paragraph [0111])); 
generating based at least on user input, predicted data of a predicted future state of the online platform for one or more of the plurality of metrics at the future point in time (visualization is displayed comprising the future time periods and extrapolated data from present data for the particular point in time (Vander Broek Paragraph [0111]));
updating the operational visual based on the predicted data, to represent the predicted future state of the online platform (dialog window is updated automatically in real time based on user input (Vander Broek Paragraph [0111] and [0092])); and 
rendering the updated operational visual (Vander Broek Paragraph [0111] and [0092]).  
Vander Broek fails to teach of the visual including a radar-based visual.
However, in analogous art, Somaiya teaches of a radar-based visual (map is a radial map displaying data points a distance from the center (Somaiya Paragraphs [0037 – 0038] and Fig. 3)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Somaiya related to displaying data in a radial graph and apply them to the teachings of Vander Broek for the purpose of graphically displaying data in slices on a radial map. One would be motivated as such as this allows for the further distinguishing of data between each slice (Vander Broek Paragraph [0038]).

Claims 3 – 5 and 17, 19, and 20 are rejected under 35 U.S.C. §103 as being unpatentable over Vander Broek in view of Somaiya and further in view of Zhong et al. (US 2017/0093645 A1), hereinafter “Zhong”.
Regarding claim 3, where Vander Broek and Somaiya teach the method of claim 1, wherein the operational visual includes an alternative visual that includes a plurality of sections and each section of the plurality of sections is associated with a metric (providing the visualization with selectable time ranges which can be manipulated by the user (Vander Broek Paragraphs [0093 – 0094])), wherein the each section of the plurality of sections is dynamically colored to indicate performance with respect to the metric, and dynamically changes colors in real-time as the user input is received (adjusting the scale of a color or the shading gradient of an event count to specific regions of the heat map to indicate a density value (Vander Broek Paragraphs [0096 – 0098]) visualizations update in real time (Vander Broek Paragraph [0092])).  
Vander Broek and Somaiya fails to teach of a metric being a KPI.
However, in analogous art, Zhong teaches of metrics being KPI values (Key Performance Indicators (KPI’s) measure aspects of network performance and can be used to build visualizations (Zhong Paragraphs [0225] and [0230])).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Zhong related to using KPIs to generated visualizations and apply them to the teachings of U.S. Patent No. 11,036,607 Vander Broek for the purpose of using performance indicates to indicate health of a system. One would be motivated as such as visualizations (Zhong Paragraph [0230]).

Regarding claim 4, where Vander Broek and Somaiya teach the method of claim 1, Vander Broek and Somaiya fail to teach wherein the plurality of metrics represent key performance indicators (KPIs). 
However, in analogous art, Zhong teaches of metrics being KPI values (Key Performance Indicators (KPI’s) measure aspects of network performance and can be used to build visualizations (Zhong Paragraphs [0225] and [0230])).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Zhong related to using KPIs to generated visualizations and apply them to the teachings of U.S. Patent No. 11,036,607 Vander Broek for the purpose of using performance indicates to indicate health of a system. One would be motivated as such as visualizations generated as such can be particularly useful for monitoring or investigating service performance (Zhong Paragraph [0230]).

Regarding claim 5, Vander Broek, Somaiya, and Zhong teach the method of claim 4, further comprising: 
receiving, by the computing device, a user selection of a selected node (user may select a future point in time (Vander Broek Paragraph [0111])); and 
user selecting control may include a baseline control which allows for the selection of a visualization of a particular section baselines for the comparison of actual numbers vs expected values (Vander Broek Paragraph [0111]) Key Performance Indicators (KPI’s) measure aspects of network performance and can be used to build visualizations (Zhong Paragraphs [0225] and [0230]) inherits motivation to combine from respective parent claims.).  

Regarding claim 17, where Vander Broek and Somaiya teach the computer-readable storage media of claim 16, Vander Broek and Somaiya fail to teach wherein the plurality of metrics represent key performance indicators (KPIs). 
However, in analogous art, Zhong teaches of metrics being KPI values (Key Performance Indicators (KPI’s) measure aspects of network performance and can be used to build visualizations (Zhong Paragraphs [0225] and [0230])).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Zhong related to using KPIs to generated visualizations and apply them to the teachings of U.S. Patent No. 11,036,607 Vander Broek for the purpose of using performance indicates to indicate health of a system. One would be motivated as such as visualizations generated as such can be particularly useful for monitoring or investigating service performance (Zhong Paragraph [0230]).

Vander Broek and Somaiya teach the computer-readable storage media of claim 16 wherein the operational visual includes a plurality of sections and each section of the plurality of sections is associated with a metric used to compose one or more of the plurality of metrics (user selecting control may include a baseline control which allows for the selection of a visualization of a particular section baselines for the comparison of actual numbers vs expected values (Vander Broek Paragraph [0111])), Vander Broek and Somaiya fail to teach wherein the plurality of metrics represent key performance indicators (KPIs). 
However, in analogous art, Zhong teaches of metrics being KPI values (Key Performance Indicators (KPI’s) measure aspects of network performance and can be used to build visualizations (Zhong Paragraphs [0225] and [0230])).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Zhong related to using KPIs to generated visualizations and apply them to the teachings of U.S. Patent No. 11,036,607 Vander Broek for the purpose of using performance indicates to indicate health of a system. One would be motivated as such as visualizations generated as such can be particularly useful for monitoring or investigating service performance (Zhong Paragraph [0230]).
 
Regarding claim 20, Vander Broek, Somaiya, and Zhong teach the computer-readable storage media of claim 19, wherein at least one of a size or a color of a section of the plurality of sections indicates an amount of anomalous activity for an attribute associated with the section (buckets of session may be color coded to show the count of overlapping events in a time series (Vander Broek Paragraph [0084]) colors adjust with the increase or decrease of density of data (Vander Broek Paragraphs [0096])).
Claims 11 and 12 are rejected under 35 U.S.C. §103 as being unpatentable over Vander Broek in view of Somaiya and further in view of Alkan et al. (US 2020/0159836 A1), hereinafter “Alkan”.
Regarding claim 11, where Vander Broek and Somaiya teach the system of claim 10 and generating a first visual using an algorithm to project high dimensional data on a two-dimensional map (displaying time series data in a two dimensional visualization (Vander Broek Paragraph [0089])), Vander Broek and Somaiya fail to teach wherein the operational visual is generated using an unsupervised artificial neural network algorithm.
However, in analogous art, Alkan teaches using an unsupervised artificial neural network algorithm (unsupervised learning includes artificial neural network algorithms as part of a machine training component (Alkan Paragraph [0084])).
It would have been obvious to one of ordinary skill I the art before the effective filing date of the claimed invention to take the teachings of Alkan related to using machine learning algorithms and applying them to the teachings of Vander Broek and Somaiya for the purpose of implementing machine learning and heuristic analysis to train computers elements to respond to an environment. One would be motivated as such as machine learning allows for devices and algorithms to be cultivated over time based upon constantly received information to better react to network situations.  

Vander Broek, Somaiya, and Alkan teach the he system of claim 11, wherein the unsupervised artificial neural network algorithm comprises a self-organizing map (SOM) algorithm that accounts for time-series data and alters an output representation so that a symmetric radar- based visual is displayed (time series event data is extracted and used to generate the visual representation of the heat map (Vander Broek Paragraphs [0036 – 0037] and [0049]) machine learning algorithms further include self-organizing maps (Alkan Paragraph [0084]) inherits motivation to combine from respective parent claims.).  
Conclusion
The following prior art references were found to be pertinent to applicant’s claimed invention but were not used in making the rejections herein.
Quantile loss regression: from linear models to trees to deep learning by Max Ghenis which teaches the utility of quantile loss gradients using boosted trees.
Hsu et al. (US 2018/0047071 A1) which teaches quantile estimation performed via gradient boosted trees and using gradient boosted trees trained to optimize log loss as a classification algorithm.
Cardno et al. (US 2017/0365080 A1) which teaches mapping flow values between heat map data points.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIHAD KAMAL BOUSTANY whose telephone number is (571)270-0251. The examiner can normally be reached M-F: 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/J.K.B/Examiner, Art Unit 2459                                                                                                                                                                                                        /Backhean Tiv/Primary Examiner, Art Unit 2459